391 U.S. 365
88 S. Ct. 1664
20 L. Ed. 2d 639
CALIFORNIA et al.v.PHILLIPS PETROLEUM CO. et al.
No. 373.

PACIFIC GAS & ELECTRIC CO. et al.
v.
PHILLIPS PETROLEUM CO. et al.
No. 380.
FEDERAL POWER COMMISSION
v.
PHILLIPS PETROLEUM CO. et al.
No. 385.
Supreme Court of the United States
October Term, 1967.
May 20, 1968
Mary Moral Pajalich and J. Calvin Simpson, for petitioner State of California and others.
Frederick T. Searls and Malcolm H. Furbush, for petitioner Pacific Gas & Electric Co.
C. Hayden Ames, for petitioner San Diego Gas & Electric Co.
John Ormasa, for petitioners Southern California Gas Co. and others.
Solicitor General Marshall and Richard A. Solomon, for petitioner Federal Power Commission.
Tom P. Hamill, R. D. Haworth, James L. Armour, William H. Tabb and Carroll L. Gilliam, for respondent Mobil Oil Corp.
On Petitions for Writs of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
The petitions for writs of certiorari are granted and the judgments are vacated. The cases are remanded to the United States Court of Appeals for the Tenth Circuit for further consideration in light of The Permian Basin Area Rate Cases, 390 U.S. 747, 88 S. Ct. 1344, 20 L. Ed. 2d 312.


2
Mr. Justice DOUGLAS dissents.


3
Mr. Justice MARSHALL took no part in the consideration or decision of these cases.